Citation Nr: 1519722	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold weather injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 through February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, among other issues, denied service connection for residuals of a cold injury.  A timely notice of disagreement (NOD) limited to that issue was received by VA later that month.  After a statement of the case (SOC) was issued in April 2010, the Veteran perfected his appeal in May 2010, via VA Form 9 substantive appeal.

The Veteran testified during a December 2011 Board hearing that was held before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the record.  During the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of review by the agency of original jurisdiction (AOJ) executed pursuant to 38 C.F.R. § 20.1304(c).  Additional evidence, also accompanied by a validly executed waiver of review by the AOJ, was also received by the Board in February 2012.  This evidence has been associated with the claims file for consideration as part of the record on appeal.

In January 2013, the Board remanded this matter for further development, to include:  obtaining records for any additional treatment identified by the Veteran; arranging a VA examination of the claimed cold weather injury residuals; and readjudication of the matter by the agency of original jurisdiction.  For the reasons discussed below, the Board finds that service connection for residuals of a cold weather injury is warranted by the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to extreme cold and wet weather during his active duty service.

2.  The Veteran has current residuals of a cold weather injury, including Raynaud's phenomenon marked by numbness and tingling in his hands, fingertips, feet, and toes.

3.  The Veteran's cold weather injury residuals are likely the result of cold exposure during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold weather injuries are met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable actions taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim, the Veteran has alleged in his claims submissions and in a March 2009 statement that he was exposed to extreme cold temperatures and wet weather during training exercises in the higher elevations of Georgia and the Carolinas.  He believes that he experienced frostbite during such service, but stated that he did not seek treatment for reasons that he believed that his symptoms would go away and that he did not wish to be seen as a malingerer.  He states that he has experienced ongoing and worsening symptoms in his hands and feet, including pain, numbness, sensitivity to cold temperatures, hyperhidrosis, neuropathy of all extremities, abnormalities in his toenails with skin discoloration, and impaired sensation in his hands and feet.

The Veteran's reported training and cold weather exposure are consistent with the nature of his documented service.  His DD Form 214 shows that he served in an infantry unit as a light weapons infantryman.  His Enlisted Qualification Record reflects that he was stationed in Fort Benning, Georgia over the duration of his active duty service, and toward that end, it would seem likely that the Veteran did participate in cold weather training in the higher elevations in Georgia and the Carolinas.  Not surprisingly, given the Veteran's own acknowledgment that he did not seek treatment for frostbite or other cold weather injuries during service, the service treatment records are silent for any such complaints, treatment, or diagnoses.  Nonetheless, where the Veteran's reported training and cold weather exposure are consistent with the nature and location of his service, the evidence appears to be in equipoise on the question of whether the Veteran did have cold weather exposure during service.  The Board resolves all doubt as to that question in the Veteran's favor.

A March 2009 record from Dr. T.B. reflects that the Veteran continued to report a history of frostbite during service and subsequent chronic symptoms of Reynaud's phenomenon with progressive tingling and numbness in the feet and hands.  A neurological examination revealed findings that were indicative of cold sensitivity and small fiber neuropathy in the feet which were consistent with a cold injury.  Dr. T.B. opined that, based on the Veteran's reported history, the Veteran's symptoms are as likely as not caused by the reported cold injuries sustained during service.

Private treatment records dated from September 2010 through January 2012, from Dr. Q.G., reflect ongoing treatment for tingling and numbness in the Veteran's extremities, particularly in cold weather.  In a January 2012 note, Dr. Q.G. noted a history of frostbite during service followed by Reynaud's phenomenon with progressive tingling and numbness in the hands and feet.  He stated that neurological tests revealed signs of neuropathies that were secondary to cold weather injury, and, opined that symptoms of paresthesias in his extremities are likely secondary to cold injuries sustained during service.

The Veteran was afforded a VA examination in May 2013 which revealed current findings of cold sensitivity, nail abnormalities, and color changes in the Veteran's hands and feet.  The examiner was asked to assume that the Veteran was exposed to cold and wet conditions during service; still, he disputed the private diagnoses of Reynaud's phenomenon and opined that the Veteran's symptoms are likely due to peripheral vascular disease and lumbar spine conditions.  The Board notes that the examiner did not provide any discussion or rationale as to why he disputed the private Reynaud's phenomenon diagnoses; indeed, the examiner provides no discussion at all of any of the private findings or opinions expressed by Dr. T.B. and Dr. Q.G.

In February 2015, the claims file was reviewed by a specialist in internal medicine for his expert opinion as to the nature and etiology of the Veteran's claimed cold weather injuries.  Again, the expert was asked to assume that the Veteran was exposed during service to cold temperatures and wet weather.  In sum, the expert appears to confirm the previously rendered diagnoses of Reynaud's phenomenon and attributes that to his in-service cold weather exposure.

Overall, the preponderance of the evidence shows that the Veteran has Reynaud's phenomenon that is attributable to his in-service cold weather exposure.  Although the Board is mindful of the negative opinion expressed in the May 2013 VA examination, in the absence of an adequate discussion as to why he ruled out Reynaud's phenomenon, particularly in light of the neurological findings and diagnoses expressed previously by Dr. T.B. and Dr. Q.G.  Accordingly, the examiner's May 2013 opinion is incomplete.

By contrast, the favorable opinions rendered by Dr. T.B. and Dr. Q.G. and by the VA internist appear to be based upon an accurate understanding and consideration of the Veteran's complete and entire in-service history.  Moreover, those opinions are supported by adequate rationale that is consistent with the other physical and neurological findings contained in the record.  For these reasons, the Board is inclined to assign greater probative weight to those favorable opinions than the VA examiner's incomplete negative opinion.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another); see also,  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence).

Under the foregoing analysis, the Veteran is entitled to service connection for residuals of cold weather injuries.  This appeal is granted.


ORDER

Service connection for residuals of cold weather injuries is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


